The court find that the demurrer is well taken and is therefore sustained and the petition in mandamus is dismissed for the following reasons: Under Section 6, Article IV of the state Constitution, the authority to find and determine whether a judgment upon which the judges of a Court of Appeals had agreed is in conflict with a judgment pronounced upon the same question by another Court of Appeals is vested exclusively in the judges of the Court of Appeals who have agreed upon such conflicting judgment. The question whether or not such conflict exists is not open to review by this court. If the judges of the Court of Appeals find such *Page 64 
conflict of judgment to exist and certify the cause to this court as authorized by the Constitution, the case is then in this court for review and final determination. If the Court of Appeals does not find such conflict to exist and hence refuses to certify the case to this court its finding and action is in that respect final. The State, ex rel. The Sylvania HomeTelephone Co., v. Richards et al., Judges, 94 Ohio St. 287;Flury v. Central Publishing House of Reformed Church in theUnited States, 118 Ohio St. 154. It is further ordered that the petition in mandamus be dismissed.
Petition dismissed.
WEYGANDT, C.J., DAY, ALLEN, STEPHENSON, BEVIS, JONES and MATTHIAS, JJ., concur.